Exhibit 10.1

Quattro Global Capital LLC

546 5th Avenue, 19th Floor

New York, New York 10036

August 31, 2006

CellStar Corporation

601 S. Royal Lane

Coppell, Texas 75019

RE:                           12% Senior Subordinated Notes (the “Notes”) due
January 15, 2007, issued pursuant to the Indenture, dated as of February 20,
2002, between CellStar Corporation, as Issuer, and The Bank of New York, as
Trustee.

Gentlemen:

We have been retained to act as investment manager to Alta Partners Discount
Convertible Arbitrage Holdings LTD (“Alta Partners”), the holder of $10,459,000
principal amount of the Notes.  In such capacity, we have entered into
discussions with CellStar Corporation (“CellStar”) regarding the refinance or
purchase of the Notes.

Pursuant to our recent discussions, this letter is to set forth our offer and
agreement on behalf of Alta Partners to sell to CellStar all of the Notes held
by Alta Partners for cash in an amount equal to 99% of the principal amount of
such Notes, plus accrued interest through the date hereof; provided that the
actual trade and settlement of for the Notes occurs on or before close of
business September 7, 2006.

Should this accurately reflect out agreement, please acknowledge where indicated
below and return a fully executed copy to me for my files.

 

Very truly yours,

 

 

 

Quattro Global Capital. LLC

 

 

 

By:

/s/ Sherri Andrews

 

 

Name: Sherri Andrews

 

Title:   Portfolio Manager

 

AGREED AND ACKNOWLEDGED

AS OF AUGUST 31, 2006.

 

CELLSTAR CORPORATION

 

By:

/s/

Robert Kaiser

 

 

 

Robert Kaiser

 

Chief Executive Officer

 


--------------------------------------------------------------------------------